DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response application number 17/121,474 filed 12/14/2020
Claims 1 and 2 have been cancelled and claims 3-26 have been added
Claims 3-26 are presented for examination
This action is Final


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6, 8, 10-13, 15-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migas (US 2020/0115115).

3: Migas discloses a tethered plastic closure 10, comprising:

a cap 12 including internal threads [0004];

a tamper evident band 34 having a vertical height;

a plurality of breakaway connectors 50 connecting the tamper evident band and the cap [0024-0026]; and

a connecting portion 52 connecting the tamper evident band and the cap, the connecting portion maintaining the connection of the cap and the tamper evident band after the separation of the plurality of breakaway connectors from the cap (fig. 1D).

Migas discloses a minimum height of the tamper band being about 5-12 mm and a height of the cap and connectors being about 7-14 mm. This yields a minimum ration of .41. 

Migas discloses the general conditions of the claimed invention except for the express disclosure of a ratio of about .10. Since Applicant has not expressed criticality for such a value, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dimensions of Migas to accommodate the heights of the claimed invention, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

6, 18, 26: Migras discloses the tethered plastic closure according to claim 3, wherein a thickness of the connecting portion 52 is greatest at a circumferential mid-point of the connecting portion (fig. 1D and 3).
8, 20: Migas discloses the tethered plastic closure according to claim 3, wherein the plurality of breakaway connectors are equidistantly spaced (fig. 4).

10: Migas discloses the tethered plastic closure according to claim 3, wherein a circumferential distance of the connecting portion is greater than or equal to the vertical height of the tamper evident band [0038-0039]. 

11, 22: Migas discloses the tethered plastic closure according to claim 3, wherein an associated angle of the connecting portion about a vertical centerline of the cap is in a range of about 5° to about 45° [0039].

12, 19: Migas discloses a tethered plastic closure 10, comprising:

a cap 12 including internal threads [0004];

a tamper evident band 34 having a vertical height;

a plurality of breakaway connectors 50 connecting the tamper evident band and the cap [0024-0026]; and

a connecting portion 52 connecting the tamper evident band and the cap, the connecting portion maintaining the connection of the cap and the tamper evident band after the separation of the plurality of breakaway connectors from the cap (fig. 1D);

wherein an associated angle of the connecting portion about a vertical centerline of the cap is in a range of about 5° to about 45° [0039].

Migas discloses a minimum height of the tamper band being about 5-12 mm and a height of the cap and connectors being about 7-14 mm. This yields a minimum ration of .41. 

Migas discloses the general conditions of the claimed invention except for the express disclosure of a ratio of about .10. Since Applicant has not expressed criticality for such a value, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dimensions of Migas to accommodate the heights of the claimed invention, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

13: Migas discloses the container assembly according to claim 12, wherein the plastic container
includes a neck finish that comprises external threads configured to engage with the internal
threads of the cap (fig. 6A).

23: Migas discloses container assembly, comprising: 
	a plastic container 108; and 
a tethered plastic closure 10, comprising:

a cap 12 including internal threads [0004];

a tamper evident band 34 having a vertical height;

a plurality of breakaway connectors 50 connecting the tamper evident band and the cap [0024-0026]; and

a connecting portion 52 connecting the tamper evident band and the cap, the connecting portion maintaining the connection of the cap and the tamper evident band after the separation of the plurality of breakaway connectors from the cap (fig. 1D).

Migas discloses a minimum height of the tamper band being about 5-12 mm and a height of the cap and connectors being about 7-14 mm. This yields a minimum ration of .41. 

Migas discloses the general conditions of the claimed invention except for the express disclosure of a ratio of about .10. Since Applicant has not expressed criticality for such a value, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dimensions of Migas to accommodate the heights of the claimed invention, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

24: Migas discloses the container assembly according to claim 23, wherein a vertical distance from an upper surface of a support flange to a lower surface of a tamper evident formation of the
plastic container is equal to or greater than the vertical height of the tamper evident band (fig. 6B).

Claims 4, 5, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migas (US 2020/0115115) in view of Krautkramer (US 2022/002021).

4-5: Migas discloses the tethered plastic closure according to claim 3, but fails to disclose a specific tear strength. Krautkramer teaches wherein the connecting portion has a tear-off resistance in a vertical and a horizontal direction of at least 7 N ([0021]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tear strength of Migas to include at least a tensile force of 7 N as in Krautkramer to ensure the strength of the band connection. 

15-16: Migas discloses the tethered plastic closure according to claim 3, but fails to disclose a specific tear strength. Krautkramer teaches wherein the connecting portion has a tear-off resistance in a vertical and a horizontal direction of at least 7 N ([0021]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tear strength of Migas to include at least a tensile force of 7 N as in Krautkramer to ensure the strength of the band connection.

Claims 7, 9, 14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migas (US 2020/0115115) in view of Migas (US 2020/0017260).

7, 25: Migas discloses the tethered plastic closure according to claim 3, but fails to disclose a contrasting connecting portion compared to the breakaway connector. Migas ‘260 teaches wherein a circumferential distance of the connecting portion is at least two times a horizontal dimension of an individual breakaway connector (fig. 3A). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the connectors of Migas to include the contrasting size of Migas ‘260 to ensure a smooth transition of removing cap and maintaining its position after tearing.

9, 14: Migas discloses the tethered plastic closure according to claim 3, but fails to disclose a triple lead closure thread. Migas ‘260 teaches wherein the internal threads comprise triple lead threads [0043]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the threads of Migas to include the contrasting size of Migas ‘260 to ensure a smooth transition of removing cap and maintaining its position after tearing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735